Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.26L

 

FIFTEENTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Fifteenth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Operating, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

whereas, pursuant to the terms of the Agreement, CSG provides and Customer
consumes CSG SmartLink® BOS (“SLBOS”) and Event Notification Interfaces (ENI)
based on Transactions per Second (“TPS”) calculations; and

 

WHEREAS, Customer has requested and CSG has agreed to provide modifications to
the terms of Customer’s TPS calculations.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree as follows
to be effective, upon execution of this Amendment by CSG and Customer, as of
January 1, 2018 (the “Effective Date”).

 

1.

The parties agree to amend the terms of Customer’s TPS calculations to provide
for incremental TPS for Customer’s SLBOS and ENI processing.

 

2.

As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F, “Fees,” Section 1., “CSG Services,”
subsection II., “Interfaces,” subsection C, “CSG SmartLink® BOS (SLBOS) and
Event Notification Interfaces (ENI),” is amended as follows:

 

 

a)

Line Item 4, “SLBOS and ENI Transaction per Second (“TPS”)” shall be amended to
add a reference to a “Note 10” with “(Notes 5-9)” as follows:  

 

Processing Capacity Tiers

 

 

4. SLBOS and ENI Transactions per Second ("TPS") (Notes 5-9)

Frequency

Fee

 

 

b)

A new Note 9 is added, following Note 8, as follows:

 

Note 9:  CSG agrees to provide an incremental ***** (**) TPS for the period
commencing ******* *, 2018, through ******** **, 2018.

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Effective Date  (defined above).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP, Billing Strategy & Ops

 

Title:  SVP, General Counsel & Secretary

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Date:  4/20/2018

 

Date:  Apr 20, 2018

 

 